DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0053131, filed on 05/09/2018.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Lee [US 2014/0233250 A1] and further in view of Lee [2] [US 2016/0360593 A1] does not teach or discloses  “wherein a recognition region in front from which the brightness sensing unit recognizes light and a light output region to which the light irradiation unit irradiates light are overlapped with each other, and wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region remain the same regardless of the movement speed.” (see page 5-8).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Lee [US 2014/0233250 A1] and further in view of Lee [2] [US 2016/0360593 A1] discloses the claim inventions.
Lee discloses in Fig. 1-5 a portable lighting device (bike and vehicle Fig. 3 and 4) capable of adaptive brightness control (Fig. 5), comprising: a light irradiation unit that irradiates light(3, Fig. 2); a brightness sensing unit that measures brightness of a region in front of a current position at a predetermined distance([[0020]” the differential amplifier 21 is used to sense a first illumination level of a surrounding area of the light projection region 5), and 
a control unit (2 Fig. 2) that controls an amount of light to be irradiated by the light irradiation unit depending on the brightness measured by the brightness sensing unit([0011] “the micro control unit having a preset illumination level, the micro control unit used to receive a signal of the first illumination level, the pulse width modulation unit used to adjust a second illumination level of the light-emitting unit” [0020-21]),
wherein the control unit (2 of Fig. 2), controls the amount of light by changing a width of an ON pulse period within a discrete signal controlling the light irradiation unit or by changing the intensity of light in response to a continuous signal controlling the light irradiation unit ([0011] [0020-21]). 
wherein a recognition region in front from which the brightness sensing unit (Paragraph [0011]) recognizes light is placed farther from the lighting device than a light output region to which the light irradiation unit irradiates light are overlapped each other (sensing area of 2 and light projection region 5 overlap Fig. 1), and 
Lee does not specify wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region remain the same regardless of the movement speed.
Lee [2] discloses wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region (Fig. 6 & Paragraph [0034 & 0052]) remain the same (Fig. 6, Lighting brightness level and Ambient Brightness Level are the same time) regardless of the movement speed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lee with wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region remain the same regardless of the movement speed for purpose of providing a smart lighting device for vehicle to improve the drawbacks of the prior art. The drawbacks are that the lights cannot fill and decrease lighting brightness corresponding to the ambient brightness of the light projection area and saving power as disclosed by Lee [2] (Paragraph [0014]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation " wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region remain the same regardless of the movement speed." in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [US 2014/0233250 A1] and further in view of Lee [2] [US 2016/0360593 A1]
Regarding claim 1, Lee discloses in Fig. 1-5 a portable lighting device (bike and vehicle Fig. 3 and 4) capable of adaptive brightness control (Fig. 5), comprising: a light irradiation unit that irradiates light(3, Fig. 2); a brightness sensing unit that measures brightness of a region in front of a current position at a predetermined distance([[0020]” the differential amplifier 21 is used to sense a first illumination level of a surrounding area of the light projection region 5), and 
a control unit (2 Fig. 2) that controls an amount of light to be irradiated by the light irradiation unit depending on the brightness measured by the brightness sensing unit([0011] “the micro control unit having a preset illumination level, the micro control unit used to receive a signal of the first illumination level, the pulse width modulation unit used to adjust a second illumination level of the light-emitting unit” [0020-21]),
wherein the control unit (2 of Fig. 2), controls the amount of light by changing a width of an ON pulse period within a discrete signal controlling the light irradiation unit or by changing the intensity of light in response to a continuous signal controlling the light irradiation unit ([0011] [0020-21]). 
wherein a recognition region in front from which the brightness sensing unit (Paragraph [0011]) recognizes light is placed farther from the lighting device than a light output region to which the light irradiation unit irradiates light are overlapped each other (sensing area of 2 and light projection region 5 overlap Fig. 1), and 
Lee does not specify wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region remain the same regardless of the movement speed.
Lee [2] discloses wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region (Fig. 6 & Paragraph [0034 & 0052]) remain the same (Fig. 6, Lighting brightness level and Ambient Brightness Level are the same time) regardless of the movement speed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lee with wherein the timing of recognizing light from the recognition region and the timing of irradiating light to the light output region remain the same regardless of the movement speed for purpose of providing a smart lighting device for vehicle to improve the drawbacks of the prior art. The drawbacks are that the lights cannot fill and decrease lighting brightness corresponding to the ambient brightness of the light projection area and saving power as disclosed by Lee [2] (Paragraph [0014]).
Regarding claim 2, Lee in view of Lee [2] discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein the lighting device reduces the amount of light as the measured brightness increases and increases the amount of light as the measured brightness decreases to control the brightness to be maintained in a predetermined range (Fig. 5[0024]).
Regarding claim 3, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein the control unit performs a control to measure the brightness for each OFF pulse period and determines a pulse width of a next ON pulse period depending on the measured brightness.
Lee2 disclose wherein the control unit performs a control to measure the brightness for each OFF pulse period and determines a pulse width of a next ON pulse period depending on the measured brightness ([0048]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to measure when the brightness at each OFF pulse as disclosed in Lee2 to the system of Lee to get more accurate measurements of brightness and have better control of light output. 
Regarding claim 5, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, 23128942-1 (OP20200276US) wherein the control unit controls a frequency of a control signal based on a PWM to be higher than a frequency which is recognizable by a human.
Although Lee discloses using PWM for controlling the light output of the light device, Lee does not disclose "a frequency of a control signal based on a PWM to be higher than a frequency which is recognizable by a human."
However, it is well-known in the art of lighting that flicker is an undesirable effect that manufacturers try to prevent. As a result, it is common practice to pulsate PWM signals at frequencies as high 3kHz in order to prevent the human eyes' detection of the on-off pattern of LED light sources. This modification will prevent the unpleasant flickering effect which may cause accidents or dizziness for the rider or drivers of the other vehicles.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Lee [2] as applied to claim 1 above, and further in view of Ebel (US2017/0021884 A1).
Regarding claim 9, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, except further comprising: a detachable unit that is detachable from a user's body or a separate means of transportation.
Ebel discloses a detachable unit (Fig. 6A) that is detachable from a user's body or a separate means of transportation (Fig. 4B).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to include a detachable unit and separate means of transportation as discloses in Ebel to the system of Lee to have more user control to modify, mobility, and usefulness in different environments. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Lee [2] as applied to claim 1 above, and further in view of Braucht et al. (US2016/0339978A1) and Yun (US2020/0010136A1).
Regarding claim 11, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, except wherein the control unit collects estimated driving time information of a user from a user device and then controls the amount of light from the light irradiation unit depending on remaining power and the estimated driving time information.
Bracht disclose the control unit controls the amount of light from the light irradiation unit depending on remaining power (Fig. 3-5).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to change light output dependent on remaining power as discloses in Bracht to the system of Lee to improve performance and safe battery life.  
Lee does not specify wherein the control unit collects estimated driving time information of a user from a user device and controls the light irradiation unit depending on the estimated driving time information.
Yun discloses a user device (Mobile terminal) with travel velocity, a travel direction, map information [0011] and a control system changing lighting irradiation dependent on travel situation ([0011]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art include a user device with estimated driving time information as disclosed in Yun to the system of Lee to change lighting to improve safety and usability (Yun [0011]). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Lee [2] and further in view of Sakai et al. (US 10,371,817B2)).
Regarding claim 12, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein the control unit performs a control based on pulse width modulation (PWM) and controls the brightness sensing unit to measure the brightness when an OFF delay time elapses after the light irradiation unit turns off (buffering time [0022]), and controls the amount of light by changing the width of the ON pulse period in which the light irradiation unit is operated within the discrete signal controlling the light irradiation unit ([0022]).
Lee2 disclose wherein the control unit measure the brightness in an OFF pulse period ([0048]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to measure when the brightness at each OFF pulse as disclosed in Lee2 to the system of Lee to get more accurate measurements of brightness and have better control of light output. 
Lee does not specify the brightness sensing unit has a structure including a hole part that collects light generated in front thereof to measure the luminance representing the amount of light reflected from a target surface and a passage extending from the hole part and configured to filter noise light from the generated light and collect long-range light at a wide angle by means of a lens.
Sakai discloses in Fig. 20-25 a brightness sensing unit (photo detector 29 Fig. 20) has a structure including a hole part that collects light (202) generated in front thereof to measure the luminance representing the amount of light reflected from a target surface (Fig. 22) and a passage extending from the hole part and configured to filter noise light (28 Fig. 20 and 202 Fig. 22  )from the generated light and collect long-range light at a wide angle by means of a lens(28 lens Fig. 20).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to include the brightness sensing unit of Sakai to the system of Lee to get more accurate sensing data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844